Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.181   Page 1 of 13




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Michael Garrison,

                         Plaintiff,     Case No. 19-cv-12536

 v.                                     Judith E. Levy
                                        United States District Judge
 Camber Pharmaceuticals Inc., et
 al.,                                   Mag. Judge Elizabeth A. Stafford

                         Defendants.

 ________________________________/

  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT
AND RECOMMENDATION [26] AND DISMISSING PLAINTIFF’S
 COMPLAINT AS TO LEGACY FOR FAILURE TO PROSECUTE

      On March 23, 2020, Magistrate Judge Elizabeth A. Stafford issued

a Report and Recommendation (“R&R”) recommending that the Court

dismiss Plaintiff’s complaint for failure to prosecute. On April 2, 2020,

Plaintiff filed a timely objection to the R&R under Federal Rule of Civil

Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72(d).

(ECF No. 29.)
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.182   Page 2 of 13




       For the reasons set forth below, Plaintiff’s objection is overruled,

and the R&R is adopted. Accordingly, for the reasons set forth below,

Plaintiff’s complaint is dismissed for failure to prosecute as to Legacy.

      I.    Background

      Plaintiff filed this pro se personal injury case against Defendant

Legacy and others in August 2019. (ECF No. 1.) The case arises out of a

letter that Plaintiff received from Defendant Walmart pharmacy, stating

that Losartin Potassium blood pressure medication, (manufactured by

Defendant Camber Pharmaceuticals), which Plaintiff takes regularly

under a prescription, was part of a voluntary recall.

      Defendant Legacy is a packaging and distribution company. It

receives drugs from Walmart’s supplier, repackages them into pharmacy-

ready 30-count bottles, and ships them to Georgia, Arkansas, California,

Maryland, and Indiana distribution centers. From there, Walmart ships

the packages to other states, including Michigan.

      In October 2019, Legacy moved to dismiss for lack of personal

jurisdiction. (ECF No. 13.) Legacy’s argues that there is no personal

jurisdiction over it in Michigan because it never purposefully availed

itself of the privilege of acting in Michigan. Legacy is neither


                                      2
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.183   Page 3 of 13




headquartered nor domiciled in Michigan. However, Legacy does place

goods into the stream of commerce that end up in Michigan. However,

Legacy argues, under Sixth Circuit law, that alone is not enough to confer

personal jurisdiction on it in Michigan.

      Plaintiff failed to respond to Legacy’s motion. Over a month later,

Magistrate Judge Stafford issued an order for Plaintiff to show cause why

the complaint should not be dismissed for reasons described in Legacy’s

motion, or, alternatively or for failure to prosecute under Eastern District

of Michigan Rule 41.2. (ECF No. 17.) Plaintiff’s show cause response was

due by December 9, 2019.

      On December 3, 2019, the order to show cause was returned to the

Court as undeliverable. (ECF No. 17.) Despite this, on December 16,

2019, Plaintiff filed a motion for an extension to respond to Legacy’s

motion to dismiss, which acknowledged receipt of the show cause order.

(ECF No. 19.) Plaintiff stated that the show cause order was returned

“undeliverable for unknown reasons.” (Id. at PageID.85.) He also

explained that, until he received the show cause order, he “was not aware

that he was required to file a response. The Plaintiff believed that




                                      3
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.184   Page 4 of 13




Defendant Legacy’s Motion was so without merit that he would not be

required to file a response.” (Id. at PageID.96.)

      Magistrate Judge Stafford granted Plaintiff an extension of time to

file a response to Legacy’s motion to dismiss up to January 31, 2020.

(ECF No. 24.) Yet, again, Plaintiff did not respond by the deadline.

Nearly two months after Plaintiff’s extended deadline passed, on March

23, 2020, Magistrate Judge Stafford issued an R&R, recommending that

Plaintiff’s complaint be dismissed with prejudice for failure to prosecute.

(ECF No. 26.)

      Plaintiff objected in a timely manner in April, 2020. (ECF No. 28.)

In his objection, he argued that he had responded to the motion to dismiss

in January. But no response to the motion to dismiss was received by the

Court or docketed at that time. Plaintiff attached his motion response as

an exhibit to his objection.

      In response to his objection, Legacy argues that Plaintiff’s

complaint should be dismissed. Legacy notes that Plaintiff mailed his

response brief to legacy’s local counsel but did not file it with the Court.

Legacy references its own February 13, 2020 reply in support of its

motion to dismiss, where it signaled to Plaintiff that his response papers


                                      4
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20           PageID.185   Page 5 of 13




had not been filed with the Court. Legacy notes that, despite this signal,

Plaintiff still did not file his response brief. Legacy also argues that, if

the Court were to entertain the merits of its motion to dismiss, personal

jurisdiction does not exist and Plaintiff has not met his burden that it

does.

        For the reasons set forth below, Plaintiff’s complaint is dismissed

as to Legacy.

        II.    Legal Standard

        Two legal standards apply to this case. First, there is the standard

for what constitutes a proper objection to an R&R. Second, there is the

standard for dismissals for failure to prosecute under Federal Rule of

Civil Procedure 41(b).

                   a. Standard for Objections to R&R

        A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be

proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties       to   ‘specify   the   part   of   the   order,     proposed    findings,

                                           5
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.186   Page 6 of 13




recommendations, or report to which [the party] objects’ and to ‘state the

basis for the objection.’” Pearce v. Chrysler Group LLC Pension Plan, 893

F.3d 339, 346 (6th Cir. 2018). Objections that restate arguments already

presented to the magistrate judge are improper, Coleman-Bey v.

Bouchard, 287 F. App’x 420, 422 (6th Cir. 2008) (citing Brumley v.

Wingard, 269 F.3d 629, 647 (6th Cir. 2001)), as are those that dispute the

general correctness of the report and recommendation. Miller v. Currie,

50 F.3d 373, 380 (6th Cir. 1995).

      Moreover, objections must be clear so that the district court can

“discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); see also Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that

objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). In sum, Plaintiff’s objections must be clear and specific

enough that the Court can squarely address them on the merits. See

Pearce, 893 F. 3d at 346.

               b. Standard for Dismissal for Failure to Prosecute




                                      6
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.187   Page 7 of 13




      Federal Rule of Civil Procedure 41(b) provides four factors to

consider in determining whether a case should be dismissed for want of

prosecution:

      (1) whether the party’s failure is due to willfulness, bad faith,
      or fault; (2) whether the adversary was prejudiced by the
      dismissed party’s conduct; (3) whether the dismissed party
      was warned that failure to cooperate could lead to dismissal;
      and (4) whether less drastic sanctions were imposed or
      considered before dismissal of the action.

Saulsberry v. Holloway, 622 F. App’x 542, 545 (6th Cir. 2015).

      Moreover, the Court has inherent authority to manage its own

docket. See In re NLO, Inc., 5 F.3d 154, 157 (6th Cir. 1993) (“District

courts unquestionably have substantial inherent power to manage their

dockets”).

      III. Analysis

      A. Objection to Dismissal for Failure to Prosecute

      First, Plaintiff’s objection is not a proper objection under Eastern

District of Michigan Local Rule 72.1(d)(1). Plaintiff failed to file a

response to Legacy’s motion to dismiss. Therefore, the arguments he

raised in his objection were raised for the first time in his objection, which

is improper and the Court need not consider it.


                                      7
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20        PageID.188   Page 8 of 13




      A district court has discretion whether to look at new arguments or

evidence     presented    for    the   first    time   in     objections    to   an

R&R. Muhammad v. Close, No. 08-1944, 2009 WL 8755520, at *2 (6th

Cir. Apr. 20, 2009); United States v. Howell, 231 F.3d 615, 621 (9th Cir.

2000). The Court need not “summarily accept[ ] or deny[ ]” the new

evidence. Muhammad, 2009 WL 8755520, at * 2 (quoting Howell, 231

F.3d at 621). The “magistrate judge system was designed to alleviate the

workload of district courts . . . [and] [t]o require a district court to

consider    evidence     not    previously     presented     to   the    magistrate

would      effectively nullify the magistrate judge's         consideration of the

matter and would not help to relieve the workload of the district court.”

 Howell, 231 F.3d at 622 (citations omitted). “Systemic efficiencies would

be frustrated and the magistrate judge’s role reduced to that of a mere

dress rehearser if a party were allowed to feint and weave at the initial

hearing, and save its knockout punch for the second round.” Paterson-

Leitch Co., Inc. v. Mass. Mun. Wholesale Elec. Co., 840 F.2d 985, 991 (1st

Cir. 1988); see also United States v. Cantrell, No. 18-8, 2018 WL 5877214

(E.D. Ky. Nov. 9, 2018).




                                        8
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.189   Page 9 of 13




      To summarily accept and consider Plaintiff’s newly filed documents

at this stage, after considerable time since his original deadline long-

since passed, and many resources have been expended, would frustrate

the fair and efficient administration of justice. Accordingly, the Court

declines to consider Plaintiff’s objection containing a late and improperly-

filed response to Legacy’s motion to dismiss.

      But even if the Court were to consider this submission, it would not

change the outcome. Judge Stafford correctly analyzed the four factors

for a dismissal for failure to prosecute under Federal Rule of

Civil Procedure 41(b). First, she analyzed whether the party’s failure is

due to willfulness, bad faith, or fault. She correctly found that Plaintiff’s

failure to respond to the motion to dismiss on time, even after being

granted an extension, shows a degree of willfulness or fault on Plaintiff’s

part. (ECF No. 26, PageID.139.) Second, she found that the prejudice to

Legacy in being forced to litigate in Michigan where Plaintiff has not

made a showing of minimum contacts in Michigan would create prejudice

to Legacy. (Id. at PageID.139–140.) Third, the record shows that

Magistrate Judge Stafford warned the Plaintiff in a November show

cause and indicated to him that he is required to prosecute his case or

                                      9
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.190   Page 10 of 13




face dismissal. (Id. at PageID.140.)       Plaintiff’s failure to act even after

that indicates that this dismissal is appropriate as Plaintiff has

essentially abandoned his case. (Id.) Accordingly, the four factors are

satisfied.

      Plaintiff’s pro se status does not change the outcome. He has been

granted leniency but is still responsible for adhering to court-ordered

deadlines. (“[P]ro se litigants are not to be accorded any special

consideration when they fail to adhere to readily-comprehended court

deadlines.” Bunting v. Hansen, No. 05-10116, 2007 WL 1582236 (E.D.

Mich. May 31, 2007) (citing Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.

1991)). And here, he has failed to do so. Accordingly, dismissal is

appropriate.

      B. Personal Jurisdiction

      Even if the Court were to consider Plaintiff’s late-and-improperly-

filed response to the motion to dismiss, Plaintiff has not given this Court

any reason to believe it has personal jurisdiction over Legacy. “The

plaintiff bears the burden of establishing that jurisdiction exists.”

Theunissen v. Matthews, 935 F.2d 1494, 1458 (6th Cir. 1991). Further,

“in the face of a properly supported motion for dismissal, the plaintiff may

                                      10
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.191   Page 11 of 13




not stand on his pleadings but must, by affidavit or otherwise, set forth

specific facts showing that the court has jurisdiction.” Id. Further, where

affidavits are relied upon, the plaintiff need only make a prima facie

showing that personal jurisdiction exists. Id.

      Once the Court is properly presented with a Rule 12(b)(2) dismissal

motion, it has three alternatives to choose from in its discretion: “it may

decide the motion upon the affidavits alone; it may permit discovery in

aid of deciding the motion; or it may conduct an evidentiary hearing to

resolve any apparent factual questions.” Id. The pleadings and affidavits

must be viewed in the light most favorable to the Plaintiff. Serras v. First

Tennessee Bank Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989)

      In this Court’s view, it is appropriate in this case to decide Legacy’s

motion on the written submissions alone. Here, the Court is presented

with an affidavit from Brad Rayner, who is the Vice President of Sales

and Marketing for Legacy. (ECF No. 13-2.) Rayner sets forth facts in his

affidavit indicating that Legacy is not organized under Michigan law or

headquartered in Michigan. Also, the affidavit sets forth that Legacy

packages, labels, and ships its bottles of medicine only to Georgia,

Arkansas, California, Maryland, and Indiana. Id. Further, he states that

                                      11
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20   PageID.192   Page 12 of 13




“Legacy does not even know where the product goes after that,” and that

none of Legacy’s process or operations—from receipt, to repackaging, to

distribution, to having operations or employees—touch Michigan. Id.

      Plaintiff’s purported response does not contain an affidavit or any

other facts that support a finding of personal jurisdiction. (See ECF No.

28, PageID.152–154.) Instead, Plaintiff seeks to conduct discovery on this

issue. However, Plaintiff is not entitled to jurisdictional discovery,

particularly where, as here, he has not demonstrated that he will be able

to obtain the facts needed to withstand the motion to dismiss. See

Skidmore v. Access Grp., Inc., 149 F. Supp. 3d 807, 810 (E.D. Mich. 2015)

(denying jurisdictional discovery request to overcome a Rule 12(b)(1)

motion).

      Nor does he set forth a prima facie case for jurisdiction in his

compliant. He only alleges that, “[a]t all times relevant Defendant Legacy

has conducted its business in Michigan.” (ECF No. 1, PageID.2.) He cites

no examples or other allegations beyond this bare conclusion. Nothing in

his complaint or purported motion response suggest that Legacy has any

connection to Michigan, has purposefully availed itself within Michigan,

or has otherwise consented to jurisdiction in Michigan. Accordingly, even

                                      12
Case 5:19-cv-12536-JEL-EAS ECF No. 31 filed 09/30/20     PageID.193   Page 13 of 13




if this case were to proceed, Legacy’s motion to dismiss for personal

jurisdiction would be granted and the case would be dismissed as to it.

      C. Remaining Defendants

      It is unclear to this Court whether the R&R recommended dismissal

as to all Defendants, or just as to Legacy. Both Walmart and Camber

have filed answers in this case. (ECF Nos. 11, 22.) For this reason, they

will not be dismissed.

      IV.   Conclusion

      For the reasons set forth above, the Court ADOPTS the Magistrate

Judge’s R&R. (ECF No. 26.) Plaintiff’s case is dismissed with prejudice

as to Legacy for failure to prosecute.

      IT IS SO ORDERED.

Dated: September 30, 2020                    s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge

                         CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on September 30, 2020.
                                             s/William Barkholz
                                             Case Manager

                                        13
